Citation Nr: 0820939	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-11 390	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for vascular headaches, 
including as secondary to service connected tinnitus.

2.  Entitlement to service connection for peripheral 
neuropathy and peripheral vascular disease of both upper 
extremities, claimed as secondary to cold exposure.

3.  Entitlement to service connection for peripheral 
neuropathy and peripheral vascular disease of both lower 
extremities, claimed as secondary to cold exposure.

4.  Entitlement to service connection for tinea pedis/fungus 
infection/onychomycosis of both feet, claimed as secondary to 
cold exposure.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of cold 
injury.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral hearing 
loss.

7.  Whether new and material evidence has been received to 
reopen a claim of service connection for weakness and 
numbness of both lower extremities.

8.  Whether new and material evidence has been received to 
reopen a claim of service connection for weakness and 
numbness of both upper extremities.

9.  Whether new and material evidence has been received to 
reopen a claim of service connection for disability of both 
hands, manifested by pain, stiffness, and cold sensitivity.

10.  Whether new and material evidence has been received to 
reopen a claim of service connection for disability of both 
feet, manifested by pain, stiffness, fallen arches, and cold 
sensitivity.

11.  Whether new and material evidence has been received to 
reopen a claim of service connection for sinusitis.

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral ankle 
disability.

13.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who had active service from June 
1971 to August 1994.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a July 2004 rating 
decision by the Houston, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  To avoid redundancy and 
to enable more efficient handling, the issues have been 
combined/recharacterized, as appropriate. 

The issues of entitlement to service connection for 
peripheral neuropathy and peripheral vascular disease of both 
and both lower extremities and for tinea pedis/fungus 
infection/onychomycosis of both feet, all claimed as 
secondary to cold exposure, and whether new and material 
evidence has been received to reopen claims for service 
connection for:  residuals of cold injury; bilateral hearing 
loss; weakness and numbness of both lower and upper 
extremities; disability of both hands, manifested by pain, 
stiffness, and cold sensitivity; disability of both feet, 
manifested by pain, stiffness, fallen arches, and cold 
sensitivity; sinusitis; bilateral ankle disability; and 
bilateral knee disability are being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if action is required on his part.


FINDING OF FACT

A chronic headache disability was not manifested in service; 
the veteran's current vascular headache disorder was first 
manifested a number of years after his separation from 
service, and is not shown to be related to injury or disease 
in service or to his service connected tinnitus.


CONCLUSION OF LAW

Service connection for vascular headaches, including as 
secondary to service connected tinnitus, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim for service connection 
for vascular headaches.  A March 2004 letter from the RO 
(prior to the rating decision on appeal) explained what the 
evidence needed to show to substantiate the claim.  It also 
explained that VA was responsible for obtaining relevant 
records from any federal agency, and would make reasonable 
efforts to obtain records not held by a federal agency, but 
that it was the veteran's responsibility to make sure that VA 
received all requested records not in the possession of a 
federal department or agency.  The July 2004 rating decision 
and a February 2006 statement of the case (SOC) provided the 
text of applicable regulations and explained what the 
evidence showed and why the claim was denied.

A March 2006 letter provided notice regarding disability 
ratings and effective dates of awards (See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006)).  However, such notice is 
not critical because the rating of a disability and effective 
date of an award have no significance when service connection 
is denied.  The veteran is not prejudiced by any technical 
notice deficiency that may have occurred along the way, and 
no further notice is required.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records (SMRs) as well as relevant 
VA and private medical records.  He has not identified any 
pertinent records that remain outstanding.  He was afforded a 
VA examination.  VA's duty to assist him in the development 
of the claim is satisfied.

II.  Factual Background

The veteran's SMRs do not show any complaints or findings of 
headaches.  On a VA neurologic examination in June 2004, the 
veteran reported headaches "since the fall of 1994 (a few 
months after leaving service)."  He denied prior head 
injury, but reported that he had a family history of migraine 
headaches.  He described his head pain as primarily 
frontotemporal, sharp, occasionally throbbing, and associated 
with dizziness, occasional blurred vision, photophobia, and 
phonophobia.  The diagnosis was vascular headaches; the 
examiner stated that the veteran "appears to have a genetic 
tendency towards developing headaches.  They do not appear to 
be related to the veteran's hearing difficulty and 
tinnitus."

III.  Legal Criteria and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Where a service- 
connected disability aggravates a nonservice- connected 
condition, a veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

A chronic headache disability was not manifested in service, 
and the first postservice evidence of a headache disorder is 
on the VA examination in June 2004. At that time the veteran 
reported that his headaches began after his separation from 
service.  Accordingly, service connection for the current 
headache disability on a direct basis, i.e., that it became 
manifest in service, and persisted, is not warranted.

The veteran's central contention is that his current headache 
disorder resulted from, or was aggravated by, his service 
connected tinnitus.  Three threshold requirements must be met 
to establish secondary service connection.  First, there must 
be competent evidence (a medical diagnosis) of current 
disability.  This requirement is met as vascular headaches 
have been diagnosed.  Second, there must be evidence of a 
service-connected disability.  This requirement is also met; 
tinnitus is service connected.  The final requirement is that 
there must be competent evidence of a nexus between the 
service- connected disability and the disability for which 
secondary service connection is claimed. The only competent 
(medical) evidence specifically addressing the matter of a 
nexus between the veteran's service-connected tinnitus and 
his vascular headaches is the report of the VA examination in 
June 2004.  The opinion offered by that examiner is against 
the veteran's claim.  As the opining examiner/physician is a 
medical professional and provides a rationale for the 
opinion, citing the nature of the headaches and family 
history, the opinion is competent and probative evidence.  
There is no competent (medical) evidence suggesting that the 
veteran's tinnitus caused or might be aggravating his 
headache disability.  Consequently, the VA examiner's opinion 
is persuasive.  The veteran's own belief that his headache 
disability was caused by his tinnitus is not competent 
evidence, as he is a layperson, untrained in determining 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

As the only competent evidence in the matter of a nexus 
between the veteran's vascular headaches and his service or 
his service connected tinnitus is against his claim, the 
preponderance of the evidence is against the claim.  
Accordingly, it must be denied.


ORDER

Service connection for vascular headaches, including as 
secondary to service connected tinnitus, is denied.


REMAND

A prior rating decision in August 2000 denied service 
connection for many of the disabilities at issue.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that in claims to reopen 
previously finally denied claims, notice to the claimant must 
include notice regarding the meaning of new and material 
evidence (to include with some specificity of what would be 
new and material evidence), as well as what evidence and 
information was necessary to substantiate the underlying 
claim.  Here, while the veteran has received notice of what 
is necessary to substantiate the underlying claims, he has 
not been provided adequate notice of what would suffice to 
reopen the claims in accordance with the Court's guidelines 
in Kent.

The veteran claims that he has multiple disabilities that he 
believes are related to cold exposure/cold injury during 
service.  Specifically, he has alleged "my service records 
show cold weather training and also indicates the date of 
deployment to my cold weather destination with the period of 
occupation during the cold weather exposure duty."  It is 
not clear what record the veteran is referring to.  He has 
submitted statements from two physicians who have attributed 
his peripheral neuropathy and other neurological symptoms to 
cold injury in service (and to "excessive marching" during 
training).  The service medical records do not contain any 
notation of cold injury.  Furthermore, it is unclear when the 
veteran may have engaged in "excessive marching:" other 
than during basic training, and the two physicians who 
attributed the veteran's neurological symptoms to such 
activity did not provide the rationale for such opinion.  The 
available record does not contain sufficient evidence to 
determine whether the veteran had any significant exposure to 
cold weather conditions.  It appears that the RO made an 
unsuccessful request for specific information from the 
veteran's personnel file based on units of assignment and 
possible combat; however, his complete service personnel 
records which would show all his postings and duties at the 
locations have not been requested.  Finally, a VA examination 
is also indicated.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice advising him that because there 
were prior final denials of his claims of 
service connection for residuals of cold 
injury; bilateral hearing loss; weakness 
and numbness of all lower and upper 
extremities; disability of both hands, 
manifested by pain, stiffness, and cold 
sensitivity; disability of both feet, 
manifested by pain, stiffness, fallen 
arches, and cold sensitivity; sinusitis; 
bilateral ankle disability; and bilateral 
knee disability, i.e., the August 2000 
rating decision, he must submit (VA must 
receive) new and material evidence to 
reopen the claims, and the further notice 
required in such claims in accordance with 
the Court's decision in Kent, supra.  He 
must be specifically advised that because 
his claims were previously denied because 
the claimed disabilities were not shown in 
service (with the exception of a right 
ankle injury) or currently, for evidence 
to be new and material, it would have to 
tend to show he has such disabilities, and 
to relate them to his service.  He should 
have ample opportunity to respond.

2.  The RO should obtain for the record 
copies of the veteran's complete service 
personnel records.  If they cannot be 
located, the RO should ask the veteran to 
provide copies of all personnel records he 
has in his possession.  He should also be 
asked to provide copies of all service 
medical records in his possession.  He 
should specifically be asked to identify 
(and if in his possession provide copies 
of) any "service records" pertaining to 
"cold weather training" or cold exposure 
injury/disability.

3.  The RO should then arrange for the 
veteran to be examined by a neurologist to 
determine the likely etiology of his 
peripheral neuropathy of the upper and 
lower extremities.  Based upon examination 
of the veteran and review of his claims 
file, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the veteran has 
peripheral neuropathy that had its onset 
in, or is otherwise related to, his 
service, to include cold exposure (and/or 
marching during training) therein.  The 
examiner must explain the rationale for 
the opinion given.

4.  The RO should then re-adjudicate the 
claims of entitlement to service 
connection for peripheral neuropathy and 
peripheral vascular disease of both upper 
and both lower extremities, tinea 
pedis/fungus infection/onychomycosis of 
both feet, claimed as secondary to cold 
exposure; and whether new and material 
evidence has been received to reopen 
claims of service connection for:  
residuals of cold injury; bilateral 
hearing loss; weakness and numbness of 
both lower and both upper extremities; 
disability of both hands, manifested by 
pain, stiffness, and cold sensitivity; 
disability of both feet, manifested by 
pain, stiffness, fallen arches, and cold 
sensitivity; sinusitis; bilateral ankle 
disability; and bilateral knee disability.  
If any remains denied, the RO should issue 
an appropriate supplemental SOC and afford 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


